DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed 01/19/2021. Claims 12, 14 and 19 have been amended. Claims 27-28 have been added. Claims 13 is canceled. Claims 1-11, 16 and 21-26 were previously canceled. No claims have been added. Claims 12, 14-15, 17-20 and 27-28 are pending.  
	
Response to Arguments
Claim 19 has been amended to depend from claim 12, therefore, the previous objection has been withdrawn.
Applicant’s amendments/arguments, see pgs. 6-7, filed 01/19/2021, with respect to the rejection(s) of claim(s) 12 and 18-20 under 35 U.S.C. 102 as being anticipated by Dantus (US 2014/0058367), have been fully considered and are persuasive,  therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 12, 14-15, 17-20 and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 12, the prior art of record does not disclose or reasonably suggest, a laser system comprising a camera capturing configured to capture images of the treatment space, wherein the camera comprises a sensor having an array of pixels, a processor coupled with the scanning system and the camera, the processor configured to calibrate the scanning system by mapping camera pixel locations to the treatment space and calibrating the scanning system with the treatment space per the camera captured series of locations and the mapping of the camera pixel locations to the treatment space, including mapping the series of control parameters of the xy-scan device to the corresponding series of measured positions obtained by the camera.
With regards to claim 27, the prior art of record does not disclose or reasonably suggest, a laser system comprising of calibrating the scanning system with the treatment space per the camera captured series of locations, including mapping the series of control parameters of the xy-scan device to the corresponding series of measured positions obtained by the camera, wherein the treatment space is mapped to the control parameters of the xy-scan device with a polynomial fit and wherein the polynomial fit is independent of a z-depth focus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUGH MAUPIN/Primary Examiner, Art Unit 2884